Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues “In contrast, Lang merely discloses a single type of marker that is for being detected by the OHMD, and consequently Lang does not disclose, teach or even suggest a registration device comprising tracking markers and registration markers having known relative positions, as presently claimed.” Examiner directs attention to [0116] which reads:
[0116] The different objects to be displayed by the OHMD computer graphics system (for instance virtual anatomical models, virtual models of instruments, geometric and surgical references and guides) are initially all defined in their own independent model coordinate system. During the registration process, spatial relationships between the different objects are defined, and each object is transformed from its own model coordinate system into a common global coordinate system. Different techniques that are described below can be applied for the registration process. 

Independent coordinate systems (HMD, registration, live) are registered as described in [0116].
Applicant argues that: “However, Lang merely discloses a simultaneous visualization of live data of the patient, including digital representations of virtual data. This is not the same as a registration device having a registration coordinate system. Lang merely discloses a registration of live data of the patient, the optical head mounted display (OHMD), and virtual data in a common coordinate system. No registration device, or even a registration coordinate system, is disclosed in Lang.” Examiner directs attention to [0147] which reads:
 [0147] Referring to FIG. 1, a system 10 for using multiple OHMD's 11, 12, 13, 14 for multiple viewer's, e.g. a primary surgeon, second surgeon, surgical assistant(s) and/or nurses(s) is shown. The multiple OHMD's can be registered in a common coordinate system 15 using anatomic structures, anatomic landmarks, calibration phantoms, reference phantoms, optical markers, navigation markers, and/or spatial anchors, for example like the spatial anchors used by the Microsoft Hololens. Pre-operative data 16 of the patient can also be registered in the common coordinate system 15. Live data 18 of the patient, for example from the surgical site, e.g. a spine, optionally with minimally invasive access, a hip arthrotomy site, a knee arthrotomy site, a bone cut, an altered surface can be measured, for example using one or more IMU's, optical markers, navigation markers, image or video capture systems and/or spatial anchors. The live data 18 of the patient can be registered in the common coordinate system 15. Intra-operative imaging studies 20 can be registered in the common coordinate system 15. OR references, e.g. an OR table or room fixtures can be registered in the common coordinate system 15 using, for example, optical markers IMU's, navigation markers or spatial mapping 22. The pre-operative data 16 or live data 18 including intra-operative measurements or combinations thereof can be used to develop, generate or modify a virtual surgical plan 24. The virtual surgical plan 24 can be registered in the common coordinate system 15. The OHMD's 11, 12, 13, 14 can project digital holograms of the virtual data or virtual data into the view of the left eye using the view position and orientation of the left eye 26 and can project digital holograms of the virtual data or virtual data into the view of the right eye using the view position and orientation of the right eye 28 of each user, resulting in a shared digital holographic experience 30. Using a virtual or other interface, the surgeon wearing OHMD 1 11 can execute commands 32, e.g. to display the next predetermined bone cut, e.g. from a virtual surgical plan or an imaging study or intra-operative measurements, which can trigger the OHMD's 11, 12, 13, 14 to project digital holograms of the next surgical step 34 superimposed onto and aligned with the surgical site in a predetermined position and/or orientation.

Registration coordinate system 16 is created using optical registration markers described in [0147].
Applicant argues that: “However, in contrast to the claimed invention, Lang does not disclose, teach or even suggest that tracking markers are for being detected by one or more position sensors of a surgical navigation localizer having a localizer coordinate system. Rather, Lang merely discloses that the implantable or attachable markers (e.g., comprising optical markers or geometric patterns as mentioned in paragraphs [0414]-[0419], and identified by the Examiner as "registration markers") can be recognized by an image capture system integrated into the OHMD.” Examiner directs attention to [0409] and [0412] which read:
[0409] The terms implantable markers, attachable markers, skin markers, soft-tissue markers, calibration or registration phantoms or devices, and image capture markers as used throughout the application can include optical markers, e.g. optical markers with different geometric shapes or patterns, with QR codes, with bar codes, with alphanumeric codes. Implantable or attachable markers or calibration or registration phantoms or devices can be implanted prior to the actual surgery and can be included in pre-, intra- and/or postoperative imaging. Implantable or attachable markers or calibration or registration phantoms or devices can be implanted on or attached to osteophytes or bone spurs or other bony anatomy or deformity.

[0412] The location of the implantable or attachable markers or calibration or registration phantoms or devices on the patient in the live data of the patient can then be matched with the location of the anatomic structure to which the implantable or attachable markers or calibration or registration phantoms or devices is attached in the virtual data of the patient. For example, the anatomic structure in the virtual and live data can include an osteophyte or bone spur or other bony anatomy or deformity. In some embodiments, a pointer or pointing device can optionally be placed on the implantable or attachable markers or calibration or registration phantoms or devices followed by image capture through the OHMD or other image capture device attached to, integrated with or coupled to the OHMD and registration of the tip of the pointer. In this manner, the OHMD, the implantable or attachable markers or calibration or registration phantoms or devices including optical markers and, through the use of the implantable or attachable markers or calibration or registration phantoms or devices including optical markers, the anatomic structures, pathologic structures, instruments, implant components and any other objects to which one or more implantable or attachable markers or calibration or registration phantoms or devices including optical markers can be attached, as well as the virtual data of the patient can be registered in a common coordinate system. Virtual and physical surgical instruments and implant components can also be registered in the common coordinate system. Implantable or attachable markers or calibration or registration phantoms or devices can include rigid or fixed registration markers. Such rigid or fixed registration markers can be used to maintain registration as surgical field is being altered. A rigid or fixed registration marker can, for example, be a screw or a pin. Virtual and live data can include an osteophyte or bone spur or other bony anatomy or deformity. The rigid or fixed registration marker can be attached to the osteophyte or bone spur or other bony anatomy or deformity. In some embodiments, the medical device that is being implanted or a component thereof that has been, for example, already temporarily or permanently attached to the patient's tissue, e.g. an osteophyte or bone spur or bony anatomy or deformity, or the anatomic site or the surgical site can be used as an implantable or attachable marker or calibration or registration phantom or device during the surgery, for example while subsequent steps of the surgery are being completed. Such subsequent steps can, for example, include the implantation of additional components of the medical device. For example, in spinal fusion surgery, a first pedicle screw can be implanted. Live data and virtual data of the first pedicle screw can be registered. Subsequent pedicle screws or other components can be virtually displayed in the OHMD including their intended path, position, location or orientation, by maintaining registration between live and virtual data using the registered first pedicle screw. Any other rigid or fixed registration marker or implantable device can be used in this manner for different types of surgeries of the human body.

Optical markers are used to track live data with the localizer coordinate system. 
“As such, Lang does not disclose teach or even suggest "a registration device having a registration coordinate system" and "wherein positions of said registration markers are known with respect to positions of said tracking markers in said registration coordinate system."” Examiner directs attention to [0117 and 0119] which read:
[0117] For augmented reality OHMD's that superimpose computer-generated objects with live views of the physical environment, the global coordinate system is defined by the environment. A process called spatial mapping, described below, creates a computer representation of the environment that allows for merging and registration with the computer-generated objects, thus defining a spatial relationship between the computer-generated objects and the physical environment.

	

[0119] Once all objects to be displayed have been registered and transformed into the common global coordinate system, they are prepared for viewing on a display by transforming their coordinates from the global coordinate system into the view coordinate system and subsequently projecting them onto the display plane. This view projection step uses the viewpoint and view direction to define the transformations applied in this step. For stereoscopic displays, such as an OHMD, two different view projections can be used, one for the left eye and the other one for the right eye. For augmented reality OHMD's the position of the viewpoint and view direction relative to the physical environment can be known in order to correctly superimpose the computer-generated objects with the physical environment. As the viewpoint and view direction change, for example due to head movement, the view projections are updated so that the computer-generated display follows the new view.

Positions of registration markers are registered into a registration coordinate system. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2017/0258526 to Lang.
As to Claim 1, Lang discloses a registration device having a registration coordinate system (16, [0004, 0116, 0147]). The registration device comprises a plurality of registration markers [0228, 0399, 0408-0412, 0415] for being analyzed in images captured by a camera of a head-mounted display operable in a HMD coordinate system (15, [0147, 0399, 0411]), to determine a pose of the HMD coordinate system (15) relative to the registration coordinate system [0228, 0421], and a plurality of tracking markers [0408-0415] for being detected by one or more position sensors of a surgical navigation localizer having a localizer coordinate system (18, [0147, 0420-0421]), to determine a pose of the registration coordinate system (16) relative to a localizer coordinate system (18, [0228, 0441]), wherein positions of the registration markers are known with respect to positions of the tracking markers in the registration coordinate system [0117, 0119, 0421-0422].
As to Claim 2, Lang discloses a registration device wherein the plurality of registration markers comprises three or more registration markers [0412].
As to Claim 3, Lang discloses a registration device wherein the plurality of tracking markers comprises three or more tracking markers [0414-0415].
As to Claim 4, Lang discloses a registration device wherein the plurality of tracking markers is for being sensed by an electromagnetic tracking modality [0415].
As to Claim 5, Lang discloses a registration device wherein the plurality of tracking markers is for being sensed by an optical localizer [0415].
As to Claim 6, Lang discloses a registration device wherein the plurality of tracking markers is for being sensed by a camera of the localizer [0411-0412].
As to Claim 7, Lang discloses a registration device wherein the tracking markers are passive tracking markers reflecting light [0415, 1267].
As to Claim 8, Lang discloses a registration device wherein the plurality of registration markers comprises markers having a known pattern for being recognized in the images captured by the camera of the head-mounted display [0412, 0415, 0419-0420].
As to Claim 9, Lang discloses a registration device wherein the plurality of registration markers comprises markers having a unique pattern for being recognized in the images captured by the camera of the head-mounted display [0412, 0415, 0419-0420].
As to Claim 10, Lang discloses a registration device wherein the plurality of registration markers comprises markers having a known, unique pattern for being recognized in the images captured by the camera of the head-mounted display [0412, 0415, 0419-0420].
As to Claim 11, Lang discloses a registration device wherein the plurality of registration markers comprises printed markers [0412, 0415, 0419-0420].
As to Claim 12, Lang discloses a registration device wherein each of the printed markers have unique patterns [0412, 0415, 0419-0420].
As to Claim 13, Lang discloses a registration device wherein the plurality of registration markers is for being analyzed in the images captured by the camera of the head-mounted display and for being detected by a depth sensor of the head-mounted display, to determine the pose of the HMD coordinate system relative to the registration coordinate system [0253-0254]. 
As to Claim 14, Lang discloses a surgical navigation system [0004]. The system comprises a head-mounted display [0146] operable in a HMD coordinate system (15, [0147, 0399, 0411]), the head- mounted display comprising a camera (50) for capturing images [0205, 0399], a surgical navigation localizer having a localizer coordinate system (18, [0147, 0420-0421]), the localizer comprising one or more position sensors [0420-0421], and a registration device [0399] having a registration coordinate system (16, [0004, 0116, 0147]) and having a plurality of registration markers [0228, 0399, 0408-0412, 0415] for being analyzed in images captured by the camera of the head- mounted display to determine a pose of the HMD coordinate system relative to the registration coordinate system [0228, 0421-0422]. The registration device further comprises a plurality of tracking markers [0414-0415] for being detected by the one or more position sensors of the localizer to determine a pose of the registration coordinate system relative to the localizer coordinate system (18, [0228, 0420-0421, 0441], wherein positions of the registration markers are known with respect to positions of the tracking markers in the registration coordinate system [0117, 0119, 0421-0422].
As to Claim 15, Lang discloses a surgical navigation system further comprising at least one controller configured to register the HMD coordinate system and the localizer coordinate system using the registration device [0399].
As to Claim 16, Lang discloses a surgical navigation system wherein the HMD coordinate system comprises a local coordinate system of the head-mounted display [0399, 0405, 0410].
As to Claim 17, Lang discloses a method of registering a HMD coordinate system (15) of a head-mounted display and a localizer coordinate system (18) of a surgical navigation localizer [0004]. The method comprising capturing, by a camera (50) comprised in the head-mounted display [0205, 0399-0411], at least one image of a registration device having a registration coordinate system (16, [0116, 0147, 0421], wherein the registration device comprises a plurality of registration markers [0228, 0399, 0408-0412, 0415], analyzing the plurality of registration markers in the at least one image to determine a pose of the HMD coordinate system (15) relative to the registration coordinate system (16, [0228, 0421]), detecting, by one or more position sensors comprised in the localizer [0421-0422], a plurality of tracking markers [0408-0415] comprised in the registration device, to determine a pose of the registration coordinate system relative to the localizer coordinate system [0421-0422], and registering the HMD coordinate system and the localizer coordinate system using the registration device [0399, 0412], wherein positions of the registration markers are known with respect to positions of the tracking markers in the registration coordinate system [0117, 0119, 0421-0422].
As to Claim 18, Lang discloses a method wherein the step of registering the HMD coordinate system and the localizer coordinate system is performed in response to a user directing the head-mounted display toward the registration markers so that the registration markers are within the at least one image captured by the camera and in response to the one or more position sensors detecting the tracking markers [0399-0400].
As to Claim 19, Lang discloses a method wherein the step of capturing the at least one image and the step of detecting the plurality of tracking markers are performed at different points in time [0399-0400].  
As to Claim 20, Lang discloses a method wherein the pose of the HMD coordinate system relative to the registration coordinate system is determined further based on data of a depth sensor comprised in the head-mounted display [0253-0254].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775